Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1233Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating various prison disciplinary rules stemming from his alleged involvement in a melee. The Attorney General has informed this Court that the determination has been reversed administratively, all references thereto expunged from petitioner’s institutional record, and the mandatory surcharge refunded to petitioner’s inmate account. Petitioner has thus received all the relief to which he is entitled and, as such, the proceeding is dismissed as moot (see Matter of Horace v Fischer, 98 AD3d 1157, 1157 [2012]).
Mercure, J.P, Rose, McCarthy and Garry, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.